EXHIBIT 10.4 SOLAR POWER FACILITY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT by and between INNOVATIVE SOLAR 31, LLC and GRUPO GRANSOLAR, LLC Dated as of July 29, 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; INTERPRETATION; EXHIBITS 2 Defined Terms 2 Interpretation 13 ARTICLE II CONTRACTOR RESPONSIBILITIES 13 General Services of Contractor 13 Compliance with Laws 13 Labor 13 Environmental Laws 14 Specific Services of Contractor 14 Subcontractors 18 Independent Contractor 19 Security and Safety Procedures 20 Quality Assurance Plan 20 Spare Parts 20 Preliminary Work 20 Assigned Equipment 21 ARTICLE III OWNER RESPONSIBILITIES 21 Access to Site 21 Owner’s Representative 21 Review of Deliverables 22 Payment of Contract Price 22 Compliance with Laws 22 Permits 22 Owner-Furnished Equipment 22 Coordination with Utility 22 ARTICLE IV SCHEDULE, COMPLETION, INSPECTION AND PERFORMANCE 22 Project Schedule 22 Contractor Schedule and Reports 23 Mechanical Completion 24 Installed Nameplate Capacity Inspection 25 Substantial Completion 26 Final Acceptance 28 Delay Damages 30 Performance Tests 30 Performance Tests and Performance Liquidated Damages 31 Liquidated Damages Not a Penalty 33 Inspection 33 Work Notwithstanding Disputes 33 i TABLE OF CONTENTS (Continued) Page ARTICLE V COMPENSATION AND PAYMENT 33 Contract Price 33 Taxes, Royalties and License Fees 34 Payment Schedule 34 Payments Not Acceptance of Equipment or Services 35 Withholding 36 Payment and Performance Bonds 36 Releases and Waivers 37 Removal of Liens 38 Set-Off 38 Lien Agent Information 38 Parent Guarantee 38 ARTICLE VI TITLE; LOSS OR DAMAGE; FORCE MAJEURE 38 Title 38 Rights in Drawings, Etc 39 Risk of Loss 39 Force Majeure 39 Suspension of Work 40 Stop Work Directive 40 ARTICLE VII CHANGES 41 Change Orders 41 Contractor Proposed Change Orders 41 Compensation for Change Orders 42 Differing Site Conditions 42 Concurrent Delay 42 ARTICLE VIII WARRANTIES 42 Warranties 42 Warranty Period 43 Remedies 43 Warranty Exclusions 44 Subcontractors’ and Vendors’ Warranties 45 NO IMPLIED WARRANTIES 45 ARTICLE IX LIMITATIONS ON LIABILITY 45 Aggregate Limit of Liability 45 Direct Damages Only 46 Intent 46 ARTICLE X INDEMNIFICATION 47 Contractor Indemnity 47 Intellectual Property Indemnity 47 ii TABLE OF CONTENTS (Continued) Page Environmental Indemnity 48 Owner’s Indemnity 48 Defense of Claims 49 ARTICLE XI INSURANCE 49 Contractor Insurance 49 Subcontractor Insurance 51 Additional Requirements 51 Builders All-Risk Insurance 53 ARTICLE XII DEFAULT AND REMEDIES; TERMINATION 54 Owner Events of Default 54 Contractor Events of Default 55 Contractor Remedies upon Owner Event of Default 56 Owner Remedies upon Contractor Event of Default 57 Termination for Convenience 57 Mitigation upon Breach 58 Termination Prior to NTP 58 ARTICLE XIII ASSIGNMENT 58 General 58 Permitted Assignments 58 ARTICLE XIV REPRESENTATIONS 59 General Representations and Warranties 59 Additional Representations and Warranties of Contractor 60 Title Company Representations 60 Financing Assistance 61 ARTICLE XV NOTICES; INFORMATION 61 Notices 61 Technical Communications 62 Public Announcements 62 ARTICLE XVI MISCELLANEOUS 62 Entire Agreement 62 Waiver 63 Dispute Resolution 63 Confidentiality 64 Signage 64 Governing Law 64 Consent to Jurisdiction 65 Waiver of Jury Trial 65 Time of Performance 65 iii TABLE OF CONTENTS (Continued) Page Construction 65 Headings 65 Status of the Parties 65 Parties in Interest 65 Further Assurances 66 Amendments 66 Severability 66 Conflicting Provisions 66 Survival 66 Counterparts 66 iv EXHIBITS Exhibit A - The Facility Exhibit B - Contractor’s Scope of Work Exhibit C-1 - Contractor Permits Exhibit C-2 - Owner Permits Exhibit D - Contractor’s Security and Safety Procedures Exhibit E - Payment Schedule Exhibit F 1 - Form of Conditional Waiver and Release on Progress Payment Exhibit F 2 - Form of Unconditional Waiver and Release on Progress Payment Exhibit F 3 - Form of Conditional Waiver and Release on Final Payment Exhibit F 4 - Form of Unconditional Waiver and Release upon Final Payment Exhibit G - Project Schedule Exhibit H - Form of Change Order Exhibit I - Site Description Exhibit J - Mechanical Completion Certificate Exhibit K - Substantial Completion Certificate Exhibit L - Final Acceptance Certificate Exhibit M - Form of Invoice Exhibit N - Contractor’s Quality Assurance Plan Exhibit O - List of Preapproved Major Subcontractors Exhibit P - Spare Parts Exhibit Q-1 - Geotechnical Report Exhibit Q-2 - Environmental Report Exhibit R - Performance Testing Exhibit S - List of Required Deliverables Exhibit T - Manufacturer Warranties Exhibit U - Form of Warranty Assignment Agreement Exhibit V - Contractor’s Key Personnel Exhibit W - Form of Progress Report Exhibit X-1 - Owner-Furnished Equipment Exhibit X-2 - Description of Preliminary Work Exhibit Y - Commissioning Procedures Exhibit Z - Form of Purchase Order Assignment Exhibit AA - Form of Parent Guarantee v SOLAR POWER FACILITY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT This SOLAR POWER FACILITY ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “ Agreement ”), dated as of July 29, 2016 (the “ Effective Date ”), is entered into by and between Grupo Gransolar, LLC, a Delaware limited liability company (“ Contractor ”), and Innovative Solar 31, LLC, a North Carolina limited liability company (“ Owner ”), with reference to the following matters: RECITALS WHEREAS, Owner owns, leases, or otherwise controls certain real property, as more fully described in ExhibitI hereto, for the purpose of constructing and operating an on-site solar photovoltaic facility. WHEREAS, Contractor designs, constructs and installs photovoltaic facilities and as such is able to design, engineer and construct the Facility (defined below) and all the necessary ancillary systems to produce electric energy. WHEREAS, Owner desires to retain Contractor to provide, and Contractor desires to provide, complete fixed-price turnkey design, engineering, procurement, construction and installation of the Facility, as set forth in this Agreement. WHEREAS, prior to the Effective Date, Owner engaged Alpha Alternative Energy, Inc., a Nevada corporation (“ Preliminary Work Provider ”), to perform certain work, detailed in Exhibit X-2, for or on behalf of IS-31 Holdings, LLC, a Delaware limited liability company and the sole member of Owner as of the Effective Date, or its Affiliates (collectively, the “ Owner Affiliate ”) relating to the Facility (the “ Preliminary Work ”). Owner and Contractor now desire that such Preliminary Work be incorporated in the scope of the Contractor’s services, subject to and in accordance with the terms of this Agreement. WHEREAS, on the Effective Date, Owner, Owner Affiliate and Contractor are executing and delivering the Purchase Order Assignment (as defined below) to assign and transfer to Contractor all of the rights, obligations and liabilities under certain purchase orders, warranties and other agreements and all of the right, title and interest in certain items of equipment covered thereby (the “ Assigned Equipment ”), and Owner and Contractor intend for the Assigned Equipment to be included within the scope of this Agreement, subject to and in accordance with the terms hereof. NOW, THEREFORE, in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Owner and Contractor, intending to be legally bound, hereby agree as follows: 1 ARTICLE I DEFINITIONS; interpretation; exhibits 1.1 Defined Terms . Capitalized terms used in this Agreement without other definition shall have the meanings specified in this Section , unless the context requires otherwise. “ Additional Insureds ” has the meaning set forth in Section 11.1(i)(1)
